FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 13, 2008
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ANTHONY P. KEYTER,

               Plaintiff-Appellant,         Nos. 08-1061, 08-1063, and 08-1064 *
          v.                                             (D. of Colo.)
 535 MEMBERS OF THE 110TH                     (D.C. Nos. 1:08-CR-00085-ZLW,
 CONGRESS; 443 SEDITIOUS                           1:08-CR-00086-ZLW,
 CONSPIRATORS; 443 KNOWN                         and 1:08-CR-00087-ZLW)
 INSURGENTS; GEORGE W. BUSH,
 United States President; JOHN G.
 ROBERTS, Chief Justice; MICHAEL
 MUKASEY, Attorney General, and
 ROBERT MUELLER, Director of the
 Federal Bureau of Investigations,

               Defendants-Appellees.


                           ORDER AND JUDGMENT **


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges. ***

      *
         We treat Keyter’s motions for joinder, each styled “Ex Parte Motion for
Joinder,” as motions for consolidation and combine the three cases for purposes
of this decision.
      **
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      ***
          After examining the briefs and the appellate records, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of these appeals. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The consolidated causes are therefore ordered submitted without
                                                                       (continued...)
      Anthony P. Keyter appeals the district court’s sua sponte dismissal of his

pro se complaints. 1 In the complaints, Keyter sought to initiate criminal

prosecutions against Defendants under various federal criminal statutes. See, e.g.,

18 U.S.C. § 2384 (seditious conspiracy). The district court dismissed for lack of

standing, reasoning a private citizen cannot initiate criminal prosecutions.

      We agree and therefore AFFIRM the district court’s dismissal. We also

propose filing restrictions.

                                  I. Background

      For several years now, Keyter has been filing complaints in various federal

courts around the country, seeking to initiate criminal prosecutions. See Keyter v.

Bush, No. 08-97, 2008 WL 613129, at *2 (D. Del. Mar. 5, 2008) (noting Keyter’s

litigation activities in Arizona, Delaware, District of Columbia, Texas, and

Washington). As best we can tell, all of his lawsuits, including the complaints in

this case, stem from “the same basic transaction, which was a marital dissolution

action” in the State of Washington. Keyter v. 230 Gov’t Officers, 372 F. Supp. 2d

604, 605 (W.D. Wash. 2005). Dissatisfied with the result of his divorce

proceedings, and unable to subsequently obtain relief from various state and

      ***
         (...continued)
oral argument.
      1
        Because Keyter is proceeding pro se, we review his filings liberally. See
Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991).

                                         -2-
federal government officials around the country, Keyter seeks to prosecute these

officials criminally.

                                   II. Discussion

      A. Standing

      The district court correctly dismissed Keyter’s complaints for lack of

standing. The law is crystal clear: “a private citizen lacks a judicially cognizable

interest in the prosecution or nonprosecution of another.” Diamond v. Charles,

476 U.S. 54, 64 (1986) (quoting Linda R. S. v. Richard D., 410 U.S. 614, 619

(1973)); accord Doyle v. Okla. Bar. Ass’n, 998 F.2d 1559, 1567 (10th Cir. 1993).

Keyter, a private citizen, has no standing to initiate federal criminal prosecutions.

      Keyter is well aware of this since several of his federal complaints have

been dismissed on this ground. Bush, 2008 WL 613129, at *2 (dismissing

Keyter’s complaint for lack of standing and noting his other federal cases

similarly dismissed). In light of his numerous prior filings, each resulting in the

court telling him why he cannot initiate criminal prosecutions, we are forced to

conclude Keyter is using federal courts to pursue abusive litigation.

      This brings us to filings restrictions.




                                          -3-
         B. Filing Restrictions

         Federal courts have the inherent power under 28 U.S.C. § 1654(a) to

regulate activities of abusive litigants by imposing carefully tailored restrictions

if circumstances warrant. See Winslow v. Hunter, 17 F.3d 314, 315 (10th Cir.

1994). Injunctions restricting further filings are appropriate where (1) the

litigant’s lengthy and abusive history is set forth; (2) the court provides

guidelines as to what the litigant may do to obtain its permission to file an action;

and (3) the litigant receives notice and an opportunity to oppose the court’s order

before it is implemented. See Tripati v. Beaman, 878 F.2d 351, 353–54 (10th Cir.

1989).

         In view of Keyter’s abusive pattern of filing frivolous complaints, seeking

to initiate criminal prosecutions after being told repeatedly he cannot do so, we

must restrict his access to this court. “The right of access to the courts is neither

absolute nor unconditional, and there is no constitutional right of access to the

courts to prosecute an action that is frivolous or malicious.” Winslow, 17 F.3d at

315 (quotation and alteration omitted). Therefore, subject to Keyter’s opportunity

to object, as described below, we propose the following reasonable filing

restrictions on future filings by Keyter dealing with requests to initiate criminal

prosecutions.

         Keyter is ENJOINED from proceeding in this court as a petitioner in an

original proceeding or as an appellant in a civil matter (except in these combined

                                          -4-
appeals) unless he is represented by a licensed attorney admitted to practice in

this court or unless he first obtains permission to proceed pro se. To obtain

permission to proceed pro se, Keyter must take the following steps:

      1. File a petition with the clerk of this court requesting leave to file an

original proceeding or to proceed pro se on appeal. If Keyter seeks to proceed

pro se on appeal, he must file the petition with the clerk of this court not more

than ten days after filing his notice of appeal in the district court;

      2. Include in the petition the following information:

             A. A list of all lawsuits currently pending or filed previously with

this court, including the name, number, and citation, if applicable, of each case,

and the current status or disposition of the appeal or original proceeding; and

             B. A list apprising this court of all outstanding injunctions or orders

limiting Keyter’s access to federal court, including orders and injunctions

requiring him to seek leave to file matters pro se or requiring him to be

represented by an attorney, including the name, number, and citation, if

applicable, of all such orders or injunctions; and

      3. File with the clerk of this court a notarized affidavit, in proper legal

form, which recites the issues Keyter seeks to present, including a short

discussion of the legal basis asserted therefor, and describing with particularity

the order being challenged. The affidavit also must certify, to the best of

Keyter’s knowledge, that the legal arguments being raised are not frivolous or

                                           -5-
made in bad faith, that they are warranted by existing law or a good faith

argument for the extension, modification, or reversal of existing law, that the

appeal or other matter is not interposed for any improper purpose such as delay or

to needlessly increase the cost of litigation, and that he will comply with all

appellate and local rules of this court. The affidavit must be filed with the

petition and is therefore subject to the same ten-day filing deadline as the petition

in the case of a pro se appeal.

      These documents shall be submitted to the clerk of this court. The matter

will be dismissed for failure to prosecute if the required documents are not

submitted, are submitted in an improper form, or are untimely submitted. If the

matter is not dismissed for failure to prosecute, the clerk shall forward the

documents to the Chief Judge or the Chief Judge’s designee for review to

determine whether to permit Keyter to file an original proceeding or to pursue an

appeal. Without the approval of the Chief Judge or the Chief Judge’s designee,

the matter will be dismissed. If the Chief Judge or the Chief Judge’s designee

approves the petition, an order shall be entered indicating that the matter shall

proceed in accordance with the Federal Rules of Appellate Procedure and the

Tenth Circuit Rules.

      Keyter shall have ten days from the date of this order and judgment to file

written objections to these proposed filing restrictions. See Winslow, 17 F.3d at

316. The response shall be limited to 15 pages. See id. If Keyter does not timely

                                          -6-
file objections, the filing restrictions shall take effect 20 days from the date of

this order and judgment, and the filing restrictions shall apply to any matter filed

after that time, except for further filings in these combined appeals. Id. at

316–17. If Keyter does file timely objections, the filing restrictions shall not take

effect until after this court has ruled on those objections.

                                   III. Conclusion

      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Keyter’s complaints. We DENY AS MOOT Keyter’s motion styled “Urgent Ex

Parte Motion to Appoint a Prosecutor.”

                                        Entered for the Court
                                        Per Curiam




                                           -7-